Citation Nr: 0206852	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-22 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
condition.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 RO rating decision 
that denied reopening of the veteran's claim of service 
connection for a back condition.

A Travel Board hearing was scheduled on May 17, 2002, but 
that the veteran failed to appear.  Accordingly, the Board 
will review this case as if the veteran withdrew his request 
for a personal hearing.  See 38 C.F.R. § 20.704(d) (2001).

As set forth below, the Board finds that new and material 
evidence has been presented to reopen the claim of service 
connection for a back condition.  However, the Board is not 
now adjudicating that claim on the merits but is undertaking 
additional development on that issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a June 1984 decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
condition.  The RO also denied the claim in July 1995 as not 
well grounded.  The veteran was provided notice of his 
procedural and appellate rights regarding these decisions; 
however a notice of disagreement was not received within the 
subsequent one-year periods. 

2.  The newly submitted evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1995 decision which denied the veteran's 
claim of service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's July 1995 decision, thus, the claim of service 
connection for a back condition is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1984 rating decision letter denied service connection 
for a back condition in service on the basis that the back 
condition that the veteran was treated for in service was 
acute and transitory and responded to treatment.  The RO 
considered the veteran's service medical records which 
reflected extensive treatment for low back pain and disclosed 
mild paraspinal muscle spasm, although an X-ray study was 
negative and the examination service separation was negative. 

In June 1984, the veteran failed to report for a VA 
examination of the back.  

Following the June 1984 RO denial VA medical records were 
obtained which noted that the veteran was diagnosed with low 
back pain in March 1984 and at which time he stated that the 
condition's onset was in basic training in 1971.  

In August 1984, the veteran was notified that no further 
action would be taken on his claim unless he notified the RO 
of his willingness to report for an examination.  The veteran 
did not respond to this letter.  

In November 1993, the veteran attempted to reopen his claim 
of service connection for a low back condition.  A July 1995 
rating decision denied the veteran's claim as not well 
grounded.  The RO noted the statements of the veteran and his 
spouse that he has had back pain since separation from 
service and the clinical records from 1988 to 1995, but also 
noted that the veteran has not been continuously treated 
since separation from service.  The veteran was notified of 
this decision that same month but the veteran did not appeal 
this decision within one year.  

In February 1997 the veteran again veteran attempted to 
reopen his claim of service connection for a low back 
condition.  A July 1997 rating decision denied the claim.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  To reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was the July 1995 rating decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).

A review of the newly submitted evidence shows that while the 
veteran submitted evidence duplicative to evidence already of 
record, he also submitted the new opinions of two VA 
physicians which were not previously of record.  The first VA 
physician stated that the veteran had had from chronic low 
back pain since 1970.  The second VA physician stated that 
the veteran had a long history of low back pain since 1969 
and that he still had this condition.  He also stated that 
the veteran's claim for service connection seemed to coincide 
with his medical record.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus v. Principi, 3 Vet. App. 510 
(1992), the veteran has submitted new and material evidence.  
This evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

Accordingly, this claim of service connection for a back 
condition is reopened.  As noted above, further development 
is needed before the claim can be decided on the merits.  The 
physicians opinions are not sufficient to grant the claim, as 
the physician's did not discuss the reasoning upon which the 
statements were based.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a back condition and to that 
extent the appeal is granted.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

